This is an action to recover the sum of $530.97 for merchandise sold and delivered by plaintiff's assignor to defendant. Defendant admitted the sum of $200 to be unpaid, and for this sum plaintiff obtained judgment. The appeal is by plaintiff, and the only matter urged for a reversal of the judgment and order denying plaintiff's motion for a new trial is the action of the court in refusing to admit in evidence on behalf of plaintiff a charred sheet from the ledger kept by plaintiff's assignor. No attempt is made in the bill of exceptions to state the contents of the sheet other than it was the account of defendant. Where written evidence is offered and refused, the contents of the writing, or so much thereof as is necessary to show that error has been committed, should be set forth in the bill of exceptions. In the absence of any such statement the court cannot determine that the lower court erred in rejecting such offered evidence, or that the appellant was injured thereby. (Dwinelle v. Henriquez, 1 Cal. 387; Bornheimer
v. Baldwin, 42 Cal. 27; Dyer v. Leach, 91 Cal. 191, [25 Am. St. Rep. 171, 27 P. 598]; Kurtz v. Forquer, 94 Cal. 91, [29 P. 413].)
For this reason the judgment and order are affirmed.
Cooper, P. J., and Kerrigan, J., concurred. *Page 410